NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5918-17

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

KONSTADIN BITZAS, a/k/a
CONSTANTINE BITZAS,
CHRISTOS BITZAS, DEAN
BITZAS, CHRISTOS DEAN
BITZAS, CONSTANTI
BITZAS, DINO BITZAS,
BEAN BITZAS, and
CONSTANI BITZAS,

          Defendant-Appellant.


                   Argued May 12, 2021 – Decided July 27, 2021

                   Before Judges Fuentes, Rose, and Firko.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Bergen County, Indictment No. 14-02-0228.

                   Eric V. Kleiner argued the cause for appellant.

                   Craig A. Becker, Assistant Prosecutor, argued the cause
                   for respondent (Mark Musella, Bergen County
              Prosecutor, attorney; Craig A. Becker, of counsel and
              on the brief).

PER CURIAM

        This matter returns to us following a remand ordered in our previous

opinion. State v. Bitzas, 451 N.J. Super. 51 (App. Div. 2017). In that case, we

vacated defendant Konstadin Bitzas's convictions on the remaining counts of an

eleven-count Bergen County indictment after the judge (initial trial judge) sua

sponte dismissed with prejudice three domestic violence-related charges as a

sanction for the complaining witness's recalcitrant behavior on the witness

stand. Id. at 58. This court also held the initial trial judge abused her discretion

by failing to grant the State's motion for a mistrial. Id. at 60.

       On remand, a different judge (trial court) conducted a bifurcated trial

before a jury. Prior to trial, the court granted the State's motion to dismiss the

first three counts of the indictment: second-degree possession of a firearm for

an unlawful purpose, N.J.S.A. 2C:39-4(a) (count one); third-degree terroristic

threats, N.J.S.A. 2C:12-3(b) (count two); and fourth-degree aggravated assault,

N.J.S.A. 2C:12-1(b)(4) (count three). Accordingly, the complaining witness,

P.K.,1 did not testify at the retrial. The remaining charges pertained to the



1
    Consistent with our prior opinion, we use initials to protect P.K.'s privacy.
                                                                              A-5918-17
                                          2
seizure of several firearms pursuant to a search warrant executed at defendant's

home on September 1, 2013.

     The jury found defendant guilty of second-degree possession of an assault

firearm, N.J.S.A. 2C:39-5(f) (count nine); and fourth-degree possession of a

large-capacity ammunition magazine, N.J.S.A. 2C:39-3(j) (counts ten and

eleven). Thereafter, the same jury convicted defendant of fourth-degree certain

persons not to have weapons, N.J.S.A. 2C:39-7(a) (counts four through eight).

Unlike the initial trial, defendant represented himself at the first phase of the

trial under review and voluntarily absented himself from the second phase. At

defendant's request, standby counsel represented him during the second phase

of trial and remained his attorney through sentencing.

     The trial court sentenced defendant to an aggregate eleven-and-one-half-

year prison term with a parole disqualifier of six-and-one-half years pursuant to

the Graves Act, N.J.S.A. 2C:43-6(c). This appeal followed.

     On appeal, defendant raises the following points for our consideration:

                                    POINT I

            THE TRIAL COURT COMMITTED REVERSIBLE
            ERROR IN DISREGARDING [DEFENDANT]'S
            CONSTITUTIONAL DUE PROCESS RIGHTS
            SURROUNDING THE DECISION WHETHER OR
            NOT TO TESTIFY.
            (Not raised below)

                                                                           A-5918-17
                                       3
                POINT II

THE TRIAL COURT COMMITTED REVERSIBLE
ERROR IN FAILING TO INSTRUCT [DEFENDANT]
REGARDING        THE DANGERS   OF   SELF-
REPRESENTATION AND INTERFERING WITH
[DEFENDANT]'S RIGHT TO THE FREE AND
UNFETTERED ASSISTANCE OF STANDBY
COUNSEL.
(Not raised below)

                POINT III

[DEFENDANT]'S     [CERTAIN]   PERSONS
CONVICTIONS REQUIRE REVERSAL BECAUSE
THE TRIAL COURT FAILED TO ADEQUATELY
QUESTION THE JURY, WRONGFULLY DENIED A
MOTION FOR A SEVERANCE, AND FAILED TO
EMPANEL A NEW JURY OR DECLARE A
MISTRIAL.

                POINT IV

THE STATE VIOLATED [DEFENDANT]'S RIGHT
TO BE FREE FROM UNREASONABLE SEARCHES
AND SEIZURES WHEN POLICE ACTED SOLELY
ON THE BASIS OF FACTS SUPPLIED BY A
SOURCE WHO WAS HEAVILY INTOXICATED AT
THE TIME OF THE ALLEGED OCCURRENCE.

                POINT V

THE TRIAL COURT COMMITTED REVERSIBLE
ERROR     IN    EFFECTIVELY     DENYING
[DEFENDANT]'S RIGHT TO PRESENT EVIDENCE
OF THIRD-PARTY GUILT.



                                            A-5918-17
                    4
                                    POINT VI

            THE TRIAL COURT COMMITTED CUMULATIVE
            ERROR      IN      VIOLATING       [DEFENDANT]'S
            [FOURTH],         [FIFTH],      [SIXTH,]   AND
            [FOURTEENTH] AMENDMENT RIGHTS AND
            ALLOWING INADMISSIBLE HEARSAY INTO THE
            TRIAL. (Partially raised below)

     We reject these contentions and affirm, subject to a remand on defendant's

constitutional argument raised in point IV. In doing so, we find insufficient

merit in the arguments raised in points III, V, and VI to warrant discussion in a

written opinion. R. 2:11-3(e)(2). We focus instead – as did defendant during

oral argument before us – on points I and IV. Finally, we address defendant's

point II and conclude it lacks merit.

                                         I.

     Defendant did not testify at either phase of his retrial. He now contends

the trial court failed to fully apprise him of his right to testify "before, during,

or after either phase of retrial," requiring reversal of his convictions.

Defendant's contentions are unavailing.

     We have recognized "[t]he right of a criminal defendant to testify on his or

her own behalf is essential to our state-based concept of due process," and may

only be waived knowingly and voluntarily. State v. Ball, 381 N.J. Super. 545,

556 (App. Div. 2005) (internal quotation marks omitted). "In order to waive the

                                                                              A-5918-17
                                         5
right to testify, a criminal defendant must be aware of the right and must make

a knowing decision to give it up." State v. Lopez, 417 N.J. Super. 34, 39 (App.

Div. 2010). Accordingly, "it is the better practice for the court to determine on

the record whether a defendant wishes to testify or to waive that right[.]" Ibid.

     To establish a waiver of counsel "when a defendant is represented by

counsel, the court need not engage in a voir dire on the record." Ball, 381 N.J.

Super. at 556. Rather, it is the responsibility of defense counsel, not the trial

court, to advise the defendant on whether to testify. State v. Savage, 120 N.J.

594, 630 (1990).

     In the first phase of trial, after the State concluded its case and the jurors

were on a short break, defendant rested without testifying or presenting any

witnesses. The following colloquy ensued:

            THE COURT: Okay. Sir, it is your constitutional right
            to remain silent. I'm going to give you a form that
            indicates that you are electing not to testify. And it has
            . . . with it a charge that you can elect to be given . . .
            that we can give to the jury or not, so I would like you
            to read this form.

                 Do you understand that you have the right to
            remain silent?

            DEFENDANT: Yes, Judge.




                                                                             A-5918-17
                                        6
            THE COURT: Do you understand if you exercise the
            right to remain silent that the jury cannot hold that
            against you?

            DEFENDANT: Yes.

            THE COURT: I can give the jury the following charge
            and this is up to you:

                     "It is the constitutional right of a defendant not to
            . . . to remain silent . . . it is the constitutional right of a
            defendant to remain silent. [sic] The defendant in this
            case chose not to be a witness, and therefore elected to
            exercise that right. I charge that you are not to consider
            for any purpose or in any manner in arriving at your
            verdict the fact that the defendant did not testify, nor
            should that fact enter into your deliberations or
            discussions in any manner at any time.

                  The defendant is entitled to have the jury
            consider all of the evidence and he is entitled to the
            presumption of innocence, whether or not he testifies as
            a witness. Therefore, the jury may not draw any
            inference of guilt from the fact that the defendant did
            not testify."

            [(Emphasis added).]

      The judge then furnished defendant with a form entitled, "Defendant's

Election Not to Testify." After reviewing the form with standby counsel and

signing it, defendant requested that the trial court read the charge to the jury.

      Based upon the foregoing exchange, we discern no error in the court's

failure to expressly advise defendant of his right to testify on his own behalf.


                                                                               A-5918-17
                                           7
The court apprised defendant it would inform the jury that he "chose not to be a

witness" if he so agreed, thereby implicitly advising defendant of his right to

testify. See State v. Bogus, 223 N.J. Super. 409, 424 (App. Div. 1988) (quoting

Commonwealth v. Waters, 506 N.E.2d 859, 865 (Mass. 1987) (recognizing

"[u]nlike most other rights, the right to testify is counterpoised by the right not

to testify")).

        Moreover, when conducting the October 23, 2017 Faretta2 hearing to

ascertain that defendant understood the implications of waiving his

constitutional right to counsel, another judge (Faretta judge) inquired: "Do you

understand that if the matter goes to trial and you choose not to testify on your

own behalf, the jury will be instructed that your silence cannot be considered

against you?" (Emphasis added). According to the plain meaning of the term,

"choose" defendant was informed that he had the option to testify or remain

silent. Indeed, as noted in the State's responding brief, defendant testified at

both phases of his first trial, thereby evincing his knowledge of his right to

testify. Under the totality of these circumstances, we discern no error here.

        Similarly unpersuasive is defendant's argument that the trial court failed

to inquire whether defendant intended to return to testify on his own behalf at


2
    Faretta v. California, 422 U.S. 806 (1975).
                                                                             A-5918-17
                                         8
the second phase of trial. After the jury verdict in the first phase of trial and

before testimony commenced, defendant informed the court, in the jury's

absence: "I am obviously not an attorney and I represented myself so far to my

own detriment. And at this point, I am requesting that the court proceed without

me." After affording defendant the opportunity to confer with standby counsel,

defendant advised the court that standby counsel would "take over the case at

this point."

      Having clearly indicated his intention to "waiv[e] the right to be present

at trial," R. 3:16(b), defendant effectively relinquished his right to testify. In

any event, because standby counsel represented defendant in his absence during

the second phase of trial, the trial court was under no obligation to inform

defendant of his right to testify. Bogus, 223 N.J. Super. at 424; see also Savage,

120 N.J at 630.

                                       II.

      We turn next to the contentions raised in point IV. In his merits brief,

defendant argues the search warrant was issued without probable cause because

the supporting affidavit was based solely on P.K.'s statement to law

enforcement. In essence, defendant contends the trial court erred by:          (1)

incorrectly relying on the factual and legal findings of "the now defrocked and


                                                                            A-5918-17
                                        9
removed" initial trial judge 3; (2) conducting a review beyond the four corners of

the search warrant affidavit; (3) failing to take testimony or creating a record to

explain the reasons for its denial of the motion to suppress; and (4) relying on

the statements of P.K., who was "highly-unreliable, highly-unstable, and . . .

heavily-intoxicated at the time of the alleged incident." In his reply brief,

defendant further asserts the affidavit contains "a false material fact" regarding

defendant's criminal history, disclosed for the first time in the State's responding

brief. Defendant seeks reversal of his convictions based upon the trial court's

errors and prosecutorial misconduct.

      During the April 9, 2018, pretrial conference, defendant advised the trial

court that he had not changed his mind about proceeding pro se; he appeared

with standby counsel. Because phase one of the retrial was limited to the

charges pertaining to the weapons and ammunition seized pursuant to the search

warrant, the State indicated it would refrain from introducing any evidence

regarding defendant's arrest, which was based on P.K.'s domestic violence

allegations. However, defendant refused to stipulate to the validity of the search

warrant, claiming he "proved at trial the first time that the charges were false"



3
  The initial trial judge was removed from judicial office on September 26,
2018. Matter of DeAvila-Silebi, 235 N.J. 218 (2018).
                                                                              A-5918-17
                                        10
and he "was falsely arrested." Arguing "the remaining counts [we]re fruit of the

poisonous tree," defendant moved to dismiss all charges.

      Following the State's representation that the initial trial judge held a

hearing on the validity of the warrant – and that issue was not raised on appeal

from the first jury verdict – the trial court denied defendant's oral application.

In doing so, the court determined the initial judge's decision was the "law of the

case." The court also noted the search warrant was "not the reason why the

Appellate Division sent this [trial] back."

      On April 10, 2018, defendant again orally moved to dismiss the charges

on the same basis. The court denied the motion, again citing law of the case.

      Undeterred,    on   April   12,   2018,   defendant   orally   moved     for

reconsideration of the trial court's decision, claiming he omitted "some

important information" from his previous arguments. Defendant maintained the

search warrant issued on September 1, 2013 was invalid. He argued that the day

before the search warrant was issued, members of the Fort Lee Police

Department (FLPD), who responded to defendant's home on P.K.'s report of

domestic violence, "determined she was lying and [he] was telling the truth."

The officers did not arrest defendant at that time. Instead, they brough P.K. to

the hospital because she was "intoxicated, high on drugs, and out of control."


                                                                            A-5918-17
                                        11
Defendant claimed that when P.K. was released from the hospital, she reported

to the FLPD and made the same allegations to Detective Michele Morgenstern,

who did not respond to defendant's home the previous night.            Defendant

contended that had Morgenstern properly investigated the allegations, she would

have known "these allegations were false."

      Following argument, the trial court reserved decision, to conduct a review

of the temporary restraining order (TRO) issued to P.K.; the police report

regarding the domestic violence incident; P.K.'s videorecorded statement to

Morgenstern; photographs of P.K.'s injuries; the search warrant and supporting

affidavit; and the transcript of the suppression hearing before the initial judge.

On April 16, 2018, the court issued an oral decision denying the motion. Among

other findings, the court noted the search warrant affidavit summarized P.K.'s

videorecorded statement about the assault and that defendant "had a prior history

of firearms possession and he had firearms in his possession in the past."

      Referencing the initial trial judge's findings, the court found defendant

had "made the same allegations regarding the victim's intoxication[,]" including

that the police transported P.K. to the hospital based on "her extreme




                                                                             A-5918-17
                                       12
intoxication." 4 The trial court also noted the initial judge's legal conclusion "that

the police do not have to prove that the victim was assaulted or threatened" to

sustain a probable cause finding for issuance of the search warrant.

      Citing our Supreme Court's decision in State v. Chippero, 201 N.J. 14

(2009), the trial court concluded defendant failed to demonstrate the warrant

was issued without probable cause or was otherwise unreasonable. Ultimately,

the court reiterated its earlier determination that the validity of the warrant was

the law of the case.

      "The law-of-the-case doctrine 'is a non-binding rule intended to "prevent

relitigation of a previously resolved issue"' in the same case." State v. K.P.S.,

221 N.J. 266, 276 (2015) (quoting Lombardi v. Masso, 207 N.J. 517, 538

(2011)). "[O]nce an issue has been fully and fairly litigated, it ordinarily is not

subject to relitigation between the same parties either in the same or in

subsequent litigation." Id. at 277 (internal quotation marks omitted). The

doctrine "is subject to the exercise of sound discretion." Ibid.



4
   According to the transcript of the initial judge's decision, defense counsel
orally moved to suppress the evidence seized pursuant to the search warrant on
the first day of trial. The initial judge requested and reviewed the affidavit in
court and denied defendant's request for a hearing. On an unrelated matter later
in the hearing, defendant told the court he was "never" found "guilty of a
weapons offense."
                                                                                A-5918-17
                                         13
      A search executed pursuant to a warrant enjoys the presumption of

validity. State v. Marshall, 199 N.J. 602, 612 (2009). "Doubt as to the validity

of the warrant 'should ordinarily be resolved by sustaining the search.'" State v.

Keyes, 184 N.J. 541, 554 (2005) (quoting State v. Jones, 179 N.J. 377, 389

(2004)). The defendant bears the burden of challenging the search, and must

"prove 'that there was no probable cause supporting the issuance of the warrant

or that the search was otherwise unreasonable.'" Jones, 179 N.J. at 388 (quoting

State v. Valencia, 93 N.J. 126, 133 (1983)). Probable cause exists where there

is "a reasonable ground for belief of guilt" based on facts of which the officers

had knowledge and reasonably trustworthy sources. Marshall, 199 N.J. at 610

(quoting State v. O'Neal, 190 N.J. 601, 612 (2007)).

      Further, "[w]hen reviewing the issuance of a search warrant by another

judge, the [motion judge] is required to pay substantial deference to the [issuing]

judge's determination." State v. Dispoto, 383 N.J. Super. 205, 216 (App. Div.

2006) (citing State v. Kasabucki, 52 N.J. 110, 117 (1968)), modified on other

grounds, 189 N.J. 108 (2007). Nonetheless, "under certain circumstances, a

search warrant's validity may be questioned, in which case an evidential hearing

may be afforded." Ibid. (citing Franks v. Delaware, 438 U.S. 154, 155-56

(1978)).


                                                                             A-5918-17
                                       14
      Where, as here, a defendant challenges the veracity of a search warrant

affidavit, a Franks hearing is required only "where the defendant makes a

substantial preliminary showing that a false statement knowingly and

intentionally, or with reckless disregard for the truth, was included by the affiant

in the warrant affidavit, and if the allegedly false statement is necessary to the

finding of probable cause . . . ." 438 U.S. at 155-56. The defendant "must allege

'deliberate falsehood or reckless disregard for the truth,' pointing out with

specificity the portions of the warrant that are claimed to be untrue." State v.

Howery, 80 N.J. 563, 567 (1979) (quoting Franks, 438 U.S. at 171).

      To obtain a Franks hearing, a defendant's allegations should be supported

by affidavits or other reliable statements; "[a]llegations of negligence or

innocent mistake are insufficient." State v. Broom-Smith, 406 N.J. Super. 228,

241 (App. Div. 2009) (quoting Franks, 438 U.S. at 171). The allegations "must

be proved by a preponderance of the evidence." Howery, 80 N.J. at 568. A

defendant must also demonstrate that absent the alleged false statements, the

search warrant lacks sufficient facts to establish probable cause. Ibid. If a

search warrant affidavit contains sufficient facts establishing probable cause

even after the alleged false statements are excised, a Franks hearing is not

required. Franks, 438 U.S. at 171-72.


                                                                              A-5918-17
                                        15
       A misstatement is considered material if, when excised, the warrant

affidavit "no longer contains facts sufficient to establish probable cause" in its

absence. Howery, 80 N.J. at 568 (citing Franks, 438 U.S. at 171). "If at such

inquiry the defendant proves [a] falsity by a preponderance of the evidence, the

warrant is invalid and the evidence seized thereby must be suppressed." Id. at

566.

       Defendant further contends the affidavit omitted facts concerning the

FLPD's investigation. Similarly, the Franks "requirements apply where the

allegations are that the affidavit, though facially accurate, omits material facts."

State v. Stelzner, 257 N.J. Super. 219, 235 (App. Div. 1992). An omission is

deemed material if the issuing judge likely would not have approved the warrant

if the judge had been apprised of the omitted information. State v. Sheehan, 217

N.J. Super. 20, 25 (App. Div. 1987). However, "[t]he test for materiality is

whether inclusion of the omitted information would defeat a finding of probable

cause; it is not . . . whether a reviewing magistrate would want to know the

information." State v. Smith, 212 N.J. 365, 399 (2012).

       If probable cause exists despite the errant information, the search warrant

remains valid and an evidentiary hearing is unnecessary. See Sheehan, 217 N.J.

Super. at 25. If the defendant meets the requisite threshold burden, however,


                                                                              A-5918-17
                                        16
the court must conduct a hearing. Ibid. In turn, "[i]f at such inquiry the

defendant proves by a preponderance of the evidence that the affiant,

deliberately or with reckless disregard for the truth, excluded material

information from the affidavit which, had it been provided, would have caused

the judge to refuse to issue the warrant, the evidence must be suppressed." Id.

at 26.

         Because a search warrant is presumed valid, an "appellate court's role is

not to determine anew whether there was probable cause for issuance of the

warrant, but rather, whether there is evidence to support the finding made by the

warrant-issuing judge."      Chippero, 201 N.J. at 20-21. The issuing judge's

probable cause determination "must be made based on the information contained

within the four corners of the supporting affidavit, as supplemented by sworn

testimony before the issuing judge that is recorded contemporaneously."

Schneider v. Simonini, 163 N.J. 336, 363 (2000) (citing State v. Novembrino,

105 N.J. 95, 128 (1987)).

         Against this legal backdrop, we turn to defendant's challenges,

recognizing the trial court liberally considered his orally deficient motion

because was he was self-represented. See R. 3:5-7(b) (requiring a defendant to

file the initial brief when "the search was made with a warrant"). Further, the


                                                                            A-5918-17
                                        17
court essentially converted defendant's motion to dismiss the remaining charges

of the indictment to a motion to suppress the evidence seized pursuant to a valid

warrant.

         However, because the court's review included P.K.'s videorecorded

statement, which apparently was not furnished to the warrant-issuing judge, it

exceeded the four corners of the search warrant affidavit. Nonetheless, that

belated claim of error was not "clearly capable of producing an unjust result,"

R. 2:10-2, here in that the record before us reveals the same municipal court

judge granted P.K.'s September 1, 2013 application for a TRO and seizure of the

same weapons under the Prevention of Domestic Violence Act (PDVA),

N.J.S.A. 2C:25-17 to -35, based on the same allegations of domestic violence.

On remand, however, the court shall not consider P.K.'s videorecorded statement

in determining whether probable cause existed for issuance of the search

warrant, but can consider any testimony given by P.K. in support of her

application for the TRO.

         Our concern, however, pertains to the affiant's apparently erroneous

description of defendant's criminal record and the State's late disclosure of that

issue.     In his sworn affidavit, an FLPD detective certified:      "During my

investigation, I was informed by . . . Morgenstern that [defendant] has a criminal


                                                                            A-5918-17
                                       18
history for possession of firearms and has had firearms in his residence on a

previous occasion."

      Referencing defendant's presentence report included in the State's

appendix, the State embedded a footnote in its responding brief, addressing that

statement, as follows: "While defendant's criminal history is extensive, the State

notes that none of the dispositions directly note firearms possession."

Referencing the search warrant and TRO, the State claims the issuing judge "did

not rely on defendant's criminal history of this past allegation of firearms in

issuing the search warrant. . . . But he did consider defendant's 'extensive

criminal history' in issuing the TRO."

      We are troubled by the State's late disclosure for several reasons. Initially,

the basis of the State's assumption that the issuing judge did not rely on the

affiant's description of defendant's criminal history – as it relates to possessing

firearms – is unclear. The issuing judge's notation on the TRO that defendant

had an "extensive criminal history" may well belie such assertion.

     Secondly, the State's disclosure neither was presented to the trial court nor

issuing judge – although as noted above defendant attempted to advise the initial

judge that he was never convicted of weapons offenses. We recognize defendant

neither raised this precise issue pro se before the trial court nor when represented


                                                                              A-5918-17
                                         19
by counsel before the initial judge. We also note that defendant did not question

the validity of the search in the appeal challenging his conviction in the first

trial. Nonetheless, we are satisfied the appropriate remedy here is to remand the

matter pursuant to Franks and its progeny.

     On remand, the parties shall provide the trial court with their submissions

on appeal. The court may, in its discretion, order additional briefing. The court

shall thereafter determine whether a Franks hearing is warranted in view of the

governing law as applied to the represented facts. In view of the State's belated

disclosure, the court shall make its own findings of fact and conclusions of law,

distinct and separate from those of the initial trial judge, who did not "fully"

consider the issues now illuminated. See K.P.S., 221 N.J. at 277. The court

shall also consider anew defendant's argument concerning the reliability of

P.K.'s statements supporting the warrant.

     In view of our decision, we need not reach defendant's argument that the

court improperly relied upon the initial judge's findings here, where that judge

was subsequently removed from office. However, we agree it is prudent based

on the newly-disclosed information – and the history of this case – for the trial

court to issue independent findings of fact and conclusions of law.




                                                                           A-5918-17
                                      20
     Should the trial court ultimately determine the warrant is invalid, the

evidence seized from defendant's residence shall be suppressed and a new trial

granted. If, however, the warrant's validity is established, we affirm defendant's

convictions.

                                       III.

      We turn briefly to the contentions raised in defendant's point II.

Defendant argues the Faretta judge and the trial court failed to engage in the

required colloquy to determine whether he knowingly and voluntarily waived

his right to counsel and that these errors require a new trial. Defendant further

contends the trial judge erroneously limited standby counsel's role during the

second phase of the bifurcated trial. We disagree.

      A trial court's determination as to whether a defendant "knowingly and

intelligently waived his right to counsel" is reviewed for abuse of discretion.

State v. DuBois, 189 N.J. 454, 475 (2007). That is because a trial court is "in

the best position to evaluate defendant's understanding of what it meant to

represent himself and whether defendant's decision to proceed pro se was

knowing and intelligent." Ibid.

     "[A] defendant has a constitutionally protected right to represent himself

in a criminal trial."     Faretta v. California, 422 U.S. 806, 816 (1975).


                                                                            A-5918-17
                                       21
Nonetheless, because a waiver of the right to counsel constitutes a

relinquishment of "many of the traditional benefits associated with" that right,

it must be made "knowingly and intelligently." Id. at 835. When a criminal

defendant requests to proceed pro se, the judge must "engage in a searching

inquiry" to determine whether the defendant understands the implications of the

waiver. State v. Crisafi, 128 N.J. 499, 510 (1992).

     Our Supreme Court in Crisafi, and later in State v. Reddish, 181 N.J. 553

(2004), provided trial courts with a framework to determine if a defendant has

knowingly and voluntarily waived his right to counsel in favor of proceeding

pro se. "Taken together," Crisafi and Reddish require

            the trial court to inform a defendant asserting a right to
            self-representation of (1) the nature of the charges,
            statutory defenses, and possible range of punishment;
            (2) the technical problems associated with self-
            representation and the risks if the defense is
            unsuccessful; (3) the necessity that defendant comply
            with the rules of criminal procedure and the rules of
            evidence; (4) the fact that the lack of knowledge of the
            law may impair defendant's ability to defend himself or
            herself; (5) the impact that the dual role of counsel and
            defendant may have; (6) the reality that it would be
            unwise not to accept the assistance of counsel; (7) the
            need for an open-ended discussion so that the defendant
            may express an understanding in his or her own words;
            (8) the fact that, if defendant proceeds pro se, he or she
            will be unable to assert an ineffective assistance of
            counsel claim; and (9) the ramifications that self-


                                                                          A-5918-17
                                       22
            representation will have on the right to remain silent
            and the privilege against self-incrimination.

            [DuBois, 189 N.J. at 468-69.]

This approach was recently reaffirmed by the Court in State v. Outland, 245 N.J.

494, 506 (2021).

     In his merits brief, without the benefit of the Faretta hearing transcript,

defendant contends the Faretta judge's inquiries set forth in his preliminary

hearings were inadequate. In his reply brief, after receiving the transcript of the

comprehensive Faretta hearing, defendant limits his contentions to the Faretta

judge's failure to: (1) advise defendant "that testifying on [his] own behalf

w[ould] be difficult if acting pro se"; and (2) sufficiently probe defendant "to

ensure that he . . . [w]as capable of understanding the legal complexities

involved in this [bifurcated trial]." Without citation to any authority, defendant

further contends the trial court failed to reexamine defendant as to his self -

representation decision. The record belies defendant's claims.

     During the third status conference before the Faretta judge, the judge

thoroughly examined defendant pursuant to the Crisafi/Reddish requirements.

In sum, the judge probed defendant about the voluntariness of his decision and

the perils of self-representation; thoroughly reviewed each charge of the

indictment and defendant's sentencing exposure; and reviewed the trial process

                                                                             A-5918-17
                                       23
and the difficulties a non-lawyer encounters in following the court rules and

legal concepts.

      At the conclusion of the Faretta hearing on October 23, 2017, the judge

issued a cogent oral decision stating his factual and legal findings. Given our

discretionary standard of review, DuBois, 189 N.J. at 475, we discern no basis

to disturb his decision. We simply add that the judge was not required under the

Crisafi/Reddish factors to expressly inform defendant about the difficulties of

"testifying" pro se. Instead, the judge complied with factor nine by explaining

the "risk of self-incrimination by the very nature of questions that [he would]

pose to witnesses."

     Affirmed in part; remanded in part. We do not retain jurisdiction.




                                                                          A-5918-17
                                      24